                Case 1:20-cv-00502-SKO Document 18 Filed 12/11/20 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   JENNIFER A. KENNEY
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8945
 7          Facsimile: (415) 744-0134
            E-Mail: Jennifer.A.Kenney@SSA.gov
 8
 9   Attorneys for Defendant
                                    UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11                                               FRESNO DIVISION
12
     JOSEPH VASQUEZ,                                     )   Case No.: 1:20-cv-00502-SKO
13                                                       )
             Plaintiff,                                  )   STIPULATION AND ORDER FOR A
14                                                       )   FIRST EXTENSION OF 32 DAYS FOR
15                    v.                                 )   DEFENDANT TO RESPOND TO
                                                         )   PLAINTIFF’S OPENING BRIEF AND
16   ANDREW SAUL,                                        )   FILE HIS RESPONSIVE BRIEF
     Commissioner of Social Security,                    )
17                                                       )   (Doc. 17)
18           Defendant.                                  )
                                                         )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21
     that Defendant shall have a first extension of time of 32 days to respond to Plaintiff’s Opening
22
     Brief and file his Responsive Brief. This extension is requested because counsel for Defendant
23
24   was recently reassigned to this case and needs the additional time to familiarize herself with the

25   record in this case. The additional time requested will enable Defendant’s counsel to adequately
26
     research the issues Plaintiff has presented. The current due date is Thursday, December 17,
27
     2020. The new due date will be Monday, January 18, 2021.
28


     Stip. & Order to Extend 1:20-CV-00502-SKO       1
                Case 1:20-cv-00502-SKO Document 18 Filed 12/11/20 Page 2 of 3



 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4                                                          Respectfully submitted,
 5
 6   Dated: December 10, 2020                               /s/ *Jonathan Omar Pena
                                                            (*as authorized by email on Dec. 10, 2020)
 7                                                          JONATHAN OMAR PENA
                                                            Attorney for Plaintiff
 8
 9
     Dated: December 10, 2020                               MCGREGOR W. SCOTT
10                                                          United States Attorney
                                                            DEBORAH STACHEL
11
                                                            Regional Chief Counsel, Region IX,
12                                                          Social Security Administration
13                                                 By:      /s/ Jennifer A. Kenney
14                                                          JENNIFER A. KENNEY
                                                            Special Assistant U.S. Attorney
15                                                          Attorneys for Defendant
16
17
18                                                         ORDER

19            Pursuant to the parties’ stipulation (Doc. 17), and for good cause shown, IT IS

20   ORDERED that Defendant shall have an extension, up to and including January 19, 2021, to
21   respond to Plaintiff’s Opening Brief.1 All other dates in the Scheduling Order (Doc. 5) shall be
22   extended accordingly.
23
24   IT IS SO ORDERED.

25
     Dated:      December 11, 2020                                             /s/   Sheila K. Oberto                    .
26                                                                UNITED STATES MAGISTRATE JUDGE
27
28
     1
      The parties’ requested that the Court extend the time for Defendant to file his responsive brief until January 18,
     2021. As that day is a federal holiday, the Court will extend the time for filing the responsive brief to the following
     day, January 19, 2021.

     Stip. & Order to Extend 1:20-CV-00502-SKO             2
                Case 1:20-cv-00502-SKO Document 18 Filed 12/11/20 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Order to Extend 1:20-CV-00502-SKO   3
